DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tien discloses an endoscope integrating functionality of an optical tower comprising (Fig.1 endoscope apparatus 1): 
an enclosure integrating the functionality of the optical tower, said enclosure containing (Fig.1 endoscope apparatus 1); 
an elongated endoscope tube (Fig.2A elongated connecting member 90); 
a camera (Fig.2(c) image capturing unit 73 includes a camera module 732); 
an image processor, said camera in electrical communication with said image processor and supplies images and video to said image processor obtained via said elongated endoscope tube for display on a head mounted display, heads up display (HUD), TV if the images are broadcasted on a specific frequency, video display monitor, mobile computing devices, cellular phone, tablet, or mobile communication and entertainment devices (¶¶23, 26 converting module 733 sending images captured by endoscope 95 connected by the flexible connecting member 90 to the display unit 20); 
a light source, illuminating a viewing field of said endoscope via said elongated tube (Fig.2(c) illuminator module 72 comprising at least one light emitting diode or LED); 
a communication interface (Fig.3 antenna 132; Fig.5 data transmission module 106 and processing unit 103 in conjunction is a communication interface); 
a control interface (Fig.1(a) control interface 30); 
and 15 
one or more of a power source, said one or more of said power source supplies powering said camera, said image processor, said light source, and said transmitter module (Fig.3 plug in hole 131 and battery slot 110 for batteries).
Tien discloses a data transmission module 106, but does not disclose a transmitter module employing spread spectrum communication transmission of user selectable video channels, said transmitter module engaging in frequency hopping over a band of frequencies to account for interfering signals, and for overlay of images onto a video feed from said camera that are from another source or piece of medical equipment or monitoring device via a wired or wireless connection to the transmitter module.
However, Phillips teaches a transmitter module employing spread spectrum communication transmission of user selectable video channels, said transmitter module engaging in frequency hopping over a band of frequencies to account for interfering signals (¶¶44-45 integrated channel selector contained in the main control 21 enables the user to cycle through the available channels to match the device 1 frequency to the pre-set frequency of the receiver module 4 and prevents any interference with other devices by frequency switching).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien to incorporate the teachings of Phillips and provide the advantage and capability of being able to prevent any interference with other devices that are currently being used and transmitting on a particular channel (¶45).
Tien in view of Phillips teaches a transmitter module having user selectable transmission frequencies and video channels (Phillips ¶45), but does not teach for overlay of images onto a video feed from said camera that are from another source or piece of medical equipment or monitoring device via a wired or wireless connection to the transmitter module.
However, Ito teaches overlaying of images onto a video feed from said camera that are from another source or piece of medical equipment or monitoring device via a wired or wireless connection to the transmitter module (¶34 an image composing device 80 superimposes a perspective image of a predetermined portion of the subject over an endoscopic image taken by the endoscope device 10; ¶1 a composite image is created by superimposing a perspective image acquired by a tomography scanner over an endoscopic image taken by a video endoscope; ¶34 an image composing device superimposes a perspective image over an endoscopic image; Fig.1, 10 and ¶¶34-36 tomography device 100 sends image to imaging composing device 80 via wired connection, i.e. I/O port 80k).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien in view of Phillips to incorporate the teachings of Ito and provide the advantage and capability of being able to change an observation area without changing a position of an endoscope and is capable of grasping a positional relationship between the information represented by an endoscope image and information represented by a perspective image (¶9).

However, there are no motivations to combine additional arts to teach the amended claim limitation recited in 6/15/2022 claim amendment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486